Citation Nr: 1448134	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of acinic cell carcinoma of the right parotid gland with partial loss of sense of smell and taste.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for residuals of acinic cell carcinoma of the right parotid gland with partial loss of sense of smell and taste, and assigned a 10 percent rating effective September 10, 2009.

Notably, the Veteran was previously service-connected for serous otitis, dysfunctional Eustachian tube.  The Veteran had filed a claim for an increased rating for this condition, and had filed for service connection for residuals of acinic cell carcinoma.  Development of these claims revealed that the manifestations previously thought to be associated with serous otitis and a dysfunctional Eustachian tube were actually associated with acinic cell carcinoma, and that serous otitis and a dysfunctional Eustachian tube were not present.  See October 2009 VA examination; July 2010 VA examination; January 2012 VA opinion.  Therefore, the condition previously service-connected as serous otitis and a dysfunctional Eustachian tube was reevaluated as residuals of acinic cell carcinoma in the January 2012 rating decision on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in April 2014.  A copy of the hearing transcript has been associated with the claims file.  During this hearing, the Veteran asserted that she has not worked in over 2 years due to symptoms associated with her service-connected conditions.  The Veteran has therefore raised a claim of entitlement to a TDIU, which the Board has jurisdiction to adjudicate.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

The Veteran's acinic cell carcinoma residuals are rated under Diagnostic Code (DC) 6200-5296.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Diagnostic Code 5296 contemplates loss of part of the skull.  The Veteran underwent a resection of the mastoid and parotid bone in 2006.  However, the record does not include any assessment of the amount of bone that may have been removed such that a rating under DC 5276 can be determined.  Therefore, the Veteran should be scheduled for a VA examination to establish this finding.

Her condition is also manifested by a loss of the senses of taste and smell.  She should be examined to determine the current extent of this loss.

In addition, during her April 2014 hearing, the Veteran testified that she experienced a number of other symptoms which she attributed to residuals of her acinic cell carcinoma.  These include migraine headaches, a dental condition (including dry mouth and difficulty swallowing), balance problems, a neck condition, and a skin condition of the right ear.  The Veteran should be examined to determine which of these manifestations are associated with her service-connected condition, and a determination should be made as to whether separate ratings may be warranted.

Finally, as noted above, the Board has jurisdiction over the Veteran's claim for a TDIU. However, the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Therefore, the Veteran should undergo appropriate VA examinations to determine the functional impact of her service-connected conditions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of her loss of taste and loss of smell.  The examiner should obtain a complete history from the Veteran and complete any objective testing that may be indicated.  The examiner should specify whether the Veteran's loss of either sense is partial or complete, and should describe any functional impact associated with such loss

2.  Schedule the Veteran for a VA examination to determine the extent of bone loss resulting from an August 2006 parotidectomy and mastoidectomy.  The claims file should be reviewed by the examiner, to include the August 2006 VA records associated with the surgical procedures listed above.  All indicated tests and studies should be completed.  The examiner should specify whether, as a result of the August 2006 surgery, the Veteran has lost a part of the skull.  If so, the examiner should specify whether the amount of bone loss is an area smaller than .716 square inches (4.619 square centimeters), between .716 square inches and 1.140 square inches (7.355 square centimeters), or greater than 1.140 square inches.  The examiner should also describe any associated functional impact.

3.  Schedule the Veteran for appropriate VA examinations to determine the etiology of the Veteran's claimed migraine headaches, a dental condition (including dry mouth and difficulty swallowing), balance problems, a neck condition, and a skin condition of the right ear.  The claims file should be made available to the examiner(s) as part of the examination, and all indicated tests and studies should be completed.  The examiner(s) should describe any functional impact associated with the conditions.

Following the examinations, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the listed conditions are proximately due to, or aggravated by, the Veteran's acinic cell carcinoma residuals, to include associated radiation treatment and surgery.  In forming this opinion, the examiner(s) should note the following:

a) December 2009 VA records noting radiation treatment led to chronic dental issues.

b) November 2012 VA records noting right ear skin and cerumen occlusion due to radiation.

c) July 2013 VA records noting migraines and dizziness that seem to be triggered by fluorescent lighting.

4.  Following completion of the above, readjudicate the Veteran's claim for an increased rating for acinic cell carcinoma residuals, to include possible separate ratings for any conditions (migraine headaches, a dental condition (including dry mouth and difficulty swallowing), balance problems, a neck condition, and a skin condition of the right ear) found to be associated with such residuals.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC).

5.  Then, schedule the Veteran for any additional examinations necessary to assess the functional impact associated with her other service-connected conditions not previously examined.

6.  Following completion of the above, adjudicate the Veteran's claim for a TDIU.  If the claim is not granted to the Veteran's satisfaction, send her and her representative an SSOC and allow an appropriate time for response before returning the TDIU claim and increased rating for acinic cell carcinoma residuals claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



